Appeal from decision and award of the Workmen’s Compensation Board in two eases. Newman, the claimant in one' of the cases, was a member of a sales crew engaged in selling encyclopedias from door to door, in various communities in upstate New York. Bernard Carr, the decedent in the other case, was employed as a delivery man by the same employer. Most of the men in the crew lived in and around New York City and, in order to(. induce men to take the jobs in the upstate territory, the employer arranged to have Newman transport the men to New York City in his car, for weekend visits from time to time, as authorized by the employer. The employer paid Newman $10 per week for the use of his car, chiefly for this purpose. With *1087the consent of the employer, several men, together with their field supervisor, returned to New York City for a weekend visit in the car owned by Newman. On the return trip to Syracuse, where the decedent Carr had left his automobile, which was loaded with encyclopedias, an accident occurred in the early hours of Monday morning. It had been planned to drop Carr at Syracuse and then to drive on to Binghamton where the salesmen intended to commence their work of solicitation that morning. The accident occurred in the course of a trip authorized by the employer, under the immediate direction and supervision of the field supervisor. Furthermore, the men were on their way back to the place of their employment at the time of the accident. In this situation, the board was justified in finding that the accident arose out of and in the course of the employment. Decisions and awards unanimously affirmed, with costs in each case to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.